Title: From John Adams to John Quincy Adams, 5 December 1823
From: Adams, John
To: Adams, John Quincy



my dear Son
Quincy December 5th. 1823

I have seen many of your poetical effusions from the time when you were at College, to the last Month, And there are so many indisputable proofs of natural, and social affections, and genuine poetical imagery; that if you had cultivated the muses as much as you have politicks, you might have made a Shakespear, a Milton, or a Pope, for any thing that I know—
How sweet an Ovid, is in Murray lost”
The poesy, or nosegay of October 30th. is carefully locked up in a draw by itself, there to shed its perfumes and waste its splendours, like the roses in the wilderness—As Mr. Pitt said of the Epitaph on MontCalm. It is perfectly beautiful. Though I suppose it will be accused whenever it appears, of filial partiality, And my admiration of it, imputed to parental dotage; Be it as it may, I consider that, and Webesters, as two of the most beautiful sprigs of laurel, that ever crowned my brow.—I rejoice to hear of the happiness of you all—And especially my Daughters restoreation to Health—
I have found Anthony, a Most malevolent saint, but the skill of Holebrook has almost quelled his malignity—
I wish you a pleasant winter, and how can I say, that I hope to see you again next Summer—
I am your Affectionate Father 
John Adams—
P.S. Tell John that I am afraid that drawing Rooms Ladies and parties will divert his attention from his Grand Father— tell him that his letters are so sprightly and frolicksom that I wish to receive one every week—
J— A— 

